Citation Nr: 0023380	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-20 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for residuals of head 
injury.

3.  Entitlement to a compensable evaluation for hemorrhoids, 
effective from January 23, 1995.



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1984 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1995 decision of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied 
service connection for bronchitis, residuals of a head 
injury, herpes simplex, left knee strain, a right ankle 
disability, and syphilis.  The September 1995 decision also 
granted service connection for hemorrhoids, a chin scar, and 
a left ankle disability, each rated as non-compensably 
disabling from January 23, 1995.  In October 1995, the 
veteran filed a notice of disagreement (NOD) as to all the 
above-noted issues, except for the claims of service 
connection for syphilis and a higher evaluation for a chin 
scar.  In January 1996, the RO, among other things, granted 
service connection for left knee strain and a right ankle 
disability each rated as non-compensably disabling from 
January 23, 1995.  Therefore these issues are no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In February 1996, the RO denied service connection for left 
arm neuropathy and residuals of a cervical spine injury.  
Also in February 1996, the veteran filed a NOD as to the 
September 1995 RO evaluation of the service-connected chin 
scar.  In March 1996, the veteran filed a NOD as to the 
February 1996 denials of service connection for left arm 
neuropathy and residuals of a cervical spine injury.

In the Board's April 1997 remand, it was noted that the 
claims of service connection for syphilis and a higher 
evaluation for a left ankle disability were not before the 
Board because an appeal had not been perfected as to these 
issues.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(c) (1999) (an appeal requires a notice of 
disagreement and a timely filed substantive appeal after 
issuance of a statement of the case).  The Board directed the 
RO to issue a statement of the case (SOC) with respect to the 
claims of service connection for left arm neuropathy and 
residuals of a cervical spine injury, as well as the claim 
for a higher 

evaluation for a chin scar.  It was also noted that the RO 
needed to issue to the veteran notice of its January 1996 
decision.  The remaining issues were remanded for further 
development.

In August 1999, the RO granted service connection for herpes 
simplex.  Therefore, this issue is no longer in appellate 
status.  See AB, supra.

In the Board's May 2000 remand, the RO was directed, among 
other things, to issue a SOC to the veteran's "latest 
address of record" as to the issues of service connection 
for left arm neuropathy and residuals of a cervical spine 
injury as well as the claim for a higher evaluation for a 
service-connected chin scar.  See 38 C.F.R. § 19.30(a) 
(1999).  In May 2000, the RO issued the SOC.  However, the 
Board notes that the claims file which has been returned to 
the Board does not contain a substantive appeal as to these 
issues.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(c) (1999).  Therefore, the issues on appeal 
are limited to those issues listed on the first page of this 
decision.

Lastly, the Board notes that its May 2000 remand once again 
directed the RO to issue the veteran notice of the RO's 
January 1996 decision.  However, the post-remand record does 
not show that the RO issued that notice.  Therefore, this 
issue is referred to the RO for corrective action.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that any bronchitis is attributable to military service.

2.  No competent medical evidence has been submitted to show 
that the veteran currently experiences residuals of a head 
injury.


3.  The veteran's hemorrhoids are manifested by objective 
evidence of bleeding and subjective evidence of pain, but are 
not large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
entitlement to service connection for bronchitis or residuals 
of a head injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.114 (Diagnostic Code 7336) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The veteran contends that he has bronchitis and residuals of 
a head injury that were brought about by disease or injury 
sustained during his military service

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).


A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The veteran's service medical records include numerous 
complaints and findings relating to viral symptoms, upper 
respiratory infections, and/or acute bronchitis as early as 
September 1985.  See treatment records dated in September 
1985, March 

1988, December 1988, January 1989, March 1989, October 1989, 
December 1989, October 1991, March 1990, April 1990, and 
April 1992.  The treatment records show that the veteran was 
diagnosed with bronchitis in March and December 1988.

The service medical records also show that he injured his 
nose playing football in August 1985 and was diagnosed with a 
mild contusion.  In October 1985, treatment records show that 
the veteran injured his left side playing football and was 
diagnosed with a bruised rib.  May 1986 treatment records 
indicate that the veteran cut his chin playing basketball and 
required six stitches.  In August 1986, the veteran 
complained about a painful bump on his head.  In August 1987, 
treatment records showed that the veteran injured his 
shoulder playing football.  Treatment records, dated in 
February 1985, January 1989, and March 1989, show the 
veteran's complaints of headaches.  Service medical records 
also show that he was in a motor vehicle accident in April 
1994.  However, treatment records relating to the accident 
are negative for complaints, diagnoses, and/or treatment for 
a head injury.

Service medical records, including examinations dated in 
April 1984, September 1985, December 1987, February 1990, and 
November 1991, are otherwise negative for complaints, 
diagnoses, and/or treatment for bronchitis or residuals of a 
head injury.  On the occasion of the veteran's October 1994 
separation examination, while he complained of headaches 
secondary to a motor vehicle accident, the examiner made no 
clinical findings.  Furthermore, at that time no complaints 
and/or findings were made as to bronchitis.

Service medical records also contain private treatment 
records, dated from April 1994 to July 1994, which show the 
veteran's treatment following the April 1994 motor vehicle 
accident.  When examined in April 1994, three days after the 
accident, the veteran reported that he had had his seat belt 
on when the accident occurred, did not hit his head, and did 
not lose consciousness.  Nonetheless, he complained of 
continuous generalized headache with dizziness since the 
accident.  Moreover, while cranial nerve examination was 
normal, the diagnosis was post-

traumatic headache.  However, brain stem auditory and 
electroencephalogram examinations were normal.  Follow-up 
examinations, in June and July 1994, were negative for 
complaints, diagnoses, and/or treatment for residuals of a 
head injury.

Post-service private treatment records, dated from August 
1996 to November 1998, were received by the RO.  In August 
1996, Rajesh K. Sethi, M.D., noted that the veteran reported 
that he had yearly bronchitis attacks and had sustained a 
concussion playing basketball without any sequela.  On 
examination, cranial nerves II through XII were intact.  
Private treatment records were otherwise negative for 
complaints, diagnoses, and/or treatment for bronchitis or 
residuals of a head injury.

The veteran appeared for VA examinations in October 1995, 
February 1996, and September 1997.  When examined by VA in 
October 1995, he reported a ten-year history of seasonal 
(spring and fall) bronchitis attacks.  The diagnosis was 
recurrent bronchitis.  At that time, the veteran also 
reported a history of having sustained a head injury.  
However, no clinical findings were made as to head trauma.  
When the veteran underwent VA examination in February 1996, 
which included a peripheral nerve examination, the veteran 
did not report a history of head trauma, and no abnormalities 
were found on examination.  

VA examinations conducted in September 1997 refer to the 
veteran's history of bronchitis and having had multiple head 
injuries.  Moreover, clinical findings as to these complaints 
were made at two of the examinations.  Specifically, at a 
September 1997 neurological examination, the veteran reported 
that, while in military service, he sustained three 
concussions.  First, in 1986, he was briefly knocked 
unconscious playing basketball and he received stitches in 
his jaw.  Next, a few years later, he injured his forehead 
and was dazed.  Lastly, in 1993, he was in a motor vehicle 
accident, struck his head on the windshield, and was knocked 
unconscious.  The veteran complained of periodic difficulty 
with word finding and brief morning headaches.  However, the 
headaches were treatable with aspirin.  On examination, no 
abnormalities were found.  The examiner opined that, while a 
computerized tomography (CT) scan of the head was ordered to 
assess whether 

there was any residual head injury, i.e., contusions in the 
cortex, it was "highly doubtful given the [veteran's] level 
of functioning."  The impression was history of multiple 
cerebral concussions.

At another September 1997 examination, the veteran reported 
that he had been diagnosed with bronchitis in 1986.  He 
indicated that he had recurrent episodes every spring or 
fall.  However, the veteran also reported that he was neither 
currently experiencing a bronchitis episode or on medications 
for bronchitis.  Respiratory system examination was normal.  
(Specifically, lung fields were clear and he had no shortness 
of breath, cyanosis, or clubbing.  Chest x-rays were normal 
and October 1997 pulmonary function tests (PFT) were normal.)  
The examiner opined that the veteran had recurrent upper 
respiratory symptoms, a diagnosis of bronchitis, but no 
bronchitis at the present time.

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  As to 
bronchitis, none of the records on appeal includes a medical 
nexus opinion that tends to show a relationship between any 
current problem with bronchitis and the veteran's military 
service or events coincident thereto, such as the upper 
respiratory infections and/or acute bronchitis noted during 
military service.  Likewise, no medical opinion has been 
presented that tends to show a relationship between any 
current bronchitis and continued symptoms since service.  As 
to the residuals of a head injury, none of the records on 
appeal includes a medical nexus opinion that tends to show a 
relationship between any of the injuries the veteran 
sustained while in military service, or the diagnosed post-
traumatic headache, and any current disability.  

The Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  The veteran's 
self-reported history of the onset of each claimed condition 
as noted in VA and private treatment records is not competent 
medical evidence sufficient to make either claim well 
grounded.  Id.  Furthermore, the Board notes that the 

statutory presumptions found at 38 C.F.R. §§ 3.307, 3.309 
(1999), do not help the veteran in establishing well-grounded 
claims because the record does not show his being diagnosed 
with a listed disease process, such as brain hemorrhage or 
thrombosis, within one year after his separation from a 
period of qualifying service.  38 C.F.R. § 3.307(a)(1) 
(1999).  Therefore, because there is no showing of medical 
nexus, the claims are not well grounded.  Caluza, supra.

In reaching its conclusions, the Board recognizes that the 
veteran is competent to describe symptoms he experienced 
during military service and since.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  However, he is not competent to provide the 
necessary medical nexus evidence or current medical diagnosis 
evidence.  Id.

Higher Evaluation Claim

The veteran asserts that his hemorrhoids are worse than 
currently evaluated-that his problem is manifested by 
periodic pain and bleeding, and thus more nearly approximates 
the criteria for a higher evaluation.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  In 
addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).


The veteran's service-connected hemorrhoids have been 
evaluated as zero percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 of the VA Rating Schedule.  See RO 
decision entered in September 1995.  Under Diagnostic 
Code 7736, hemorrhoids (external or internal) will be rated 
as zero percent disabling when they are mild or moderate.  
Hemorrhoids will be rated as 10 percent disabling when they 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 30 
percent disability rating is warranted when they cause 
persistent bleeding with secondary anemia, or fissures.  See 
38 C.F.R. § 4.114 (1999).

The veteran's service medical records first show his 
complaints, diagnosis, and treatment for hemorrhoids in July 
1993.  See treatment records dated in July 1993 and July 
1994; separation examination dated in October 1994.  Service 
medical records also show that the veteran underwent a 
hemorrhoidectomy in July 1994.

Following military service, the veteran appeared for VA 
examinations in October 1995, February 1996, and September 
1997.  The first complaints and/or diagnosis relevant to the 
claim on appeal, except for the October 1995 examiner noting 
that the veteran's medical history included a 
hemorrhoidectomy, does not appear in these records until 
September 1997.  At a September 1997 alimentary appendage 
examination, the veteran reported that, in September of 1993, 
he first experienced burning and occasional bleeding which 
was diagnosed as hemorrhoids and was treated with 
suppositories.  In 1994, he underwent surgical removal of the 
hemorrhoids.  The veteran complained of periodic pain and 
bleeding when he used the bathroom.  However, he reported 
that he was asymptomatic at the present time.  On 
examination, no hemorrhoids were present.  The diagnosis was 
residual anal symptoms as noted above, status post 
hemorrhoidectomy, with no external hemorrhoids on physical 
examination.

Private treatment records, dated from April 1994 to November 
1998, were received by the RO.  A November 1998 letter from 
Ronald J. Barkin, M.D. included an 

examination of the veteran.  At that time, it was reported 
that the veteran's past medical history was significant for 
bleeding hemorrhoids, status post surgery, and that he was 
currently being seen for persistent rectal bleeding.  
Specifically, the veteran reported that, since the hemorrhoid 
surgery, he had had intermittent episodes of bleeding, but no 
true pain.  However, he had had mild discomfort that had been 
relieved with suppositories, but continued to have bleeding.  
Rectal examination disclosed no external hemorrhoids, no 
evidence of rectal fissure, and no palpable masses.  However, 
the stool tested hemoculture positive.  The diagnosis was 
possible internal hemorrhoids.

A follow-up letter from Dr. Barkin, dated later in November 
1998, shows that the veteran had undergone a sigmoidoscopy 
that disclosed "mildly distended internal hemorrhoids" in 
the rectum as well as normal splenic flexure, descending 
colon, and sigmoid colon and no ulcerations, mass lesions, 
diverticula, or polyps.  Thereafter, the veteran underwent 
hemorrhoid destruction.  It was reported that, while the 
veteran had mild to moderate discomfort during the procedure, 
he had no discomfort after the procedure.  The assessment was 
bleeding thought to be secondary to hemorrhoidal disease.

As reported above, in order for the veteran to be entitled to 
a compensable evaluation for his service-connected 
hemorrhoids they must be large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).  
A higher rating may also be assigned for persistent bleeding 
with secondary anemia or hemorrhoids with fissures.  Id.  
However, the record shows that, even prior to the need to 
undergo hemorrhoid destruction in November 1998, they were 
characterized as only "mildly distended internal 
hemorrhoids."  Large or thrombotic hemorrhoids have never 
been found.  Additionally, there has been no indication that 
he has had excessive redundant tissue, evidencing frequent 
recurrences, or fissures.  Although he has been hemoculture 
positive and has reported having problems with bleeding, 
there has been no indication that bleeding has been 
persistent with secondary anemia.  Diagnostic Code 7336.  
Accordingly, the Board finds that, while the veteran 

complained of periodic pain and examination disclosed 
objective evidence of bleeding secondary to internal 
hemorrhoids, the hemorrhoids are best characterized as being 
no more than moderate in severity.  Accordingly, a 
compensable evaluation is not warranted.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.


ORDER

Service connection for bronchitis or residuals of head injury 
is denied.

An evaluation greater than zero percent for hemorrhoids is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

